

Exhibit 10.42
AGREEMENT


THIS AGREEMENT (the “Agreement”), dated as of December 7, 2017 (the “Effective
Date”) is made by and among C2GO Inc., a Nevada corporation with its office at
3355 S. Highland Drive, Suite 111, Las Vegas, NV 89109 ("Borrower"), FiCentive,
Inc., a Nevada corporation with its principal place of business in San Antonio,
Texas ("Lender"), and Mercury Investment Partners LLC, a limited liability
company with its principal place of business at 5439 S. Prince St., Littleton,
CO 80120 (“Purchaser”).


RECITALS:


WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement the dated February 2, 2016 (the "Security Agreement"), pursuant to
which Borrower executed and delivered to Lender a Promissory Note of even date
therewith (the “Note”) evidencing and/or securing a loan from Lender to Borrower
in the maximum principal amount of $200,000.00, which sum was fully advanced and
remains outstanding (the "Loan"), as well as all accrued interest; and


WHEREAS, the Loan is currently in default, has matured and is past due; and


WHEREAS, Borrower and has entered into a process to reorganize its finances,
restructure its indebtedness and admit new investors (the "Restructuring"); and


WHEREAS, in connection with the Restructuring and subject to the terms hereof,
Borrower and Lender have agreed that Lender shall sell all of its rights, title
and interest in and to the Note and arising from the Security Agreement to
Purchaser in consideration for the sum of Two Hundred Thousand U.S. Dollars
($200,000.00), which upon receipt of payment in full, shall represent full
satisfaction of all obligations of Borrower to Lender, including without
limitation those arising from or related to the Loan.


WHEREAS, the parties hereto have agreed on the terms set forth below as a means
of resolving the disputes between them and the obligations between them, and
agree that, in the interest of efficiently resolving the dispute between the
parties, and avoiding the costs, inconvenience and uncertainty inherent in civil
litigation, it is in the parties’ mutual interest to resolve their dispute, and
therefore have reached and entered into this Agreement;
NOW, THEREFORE, in consideration of the parties’ desire to settle the dispute
and in consideration of the terms and conditions herein contained, Borrower and
Lender hereby agree as follows:
1.Status of Note and Withdrawal of Default Notice. Lender hereby acknowledges
and agrees that, effective as of the date hereof, it shall take no action to
enforce its rights under the Note based on the default by Borrower. Borrower
hereby acknowledges that by executing


1



--------------------------------------------------------------------------------




this Agreement, Lender is not waiving any rights it has under the Note or
Security Agreement. Lender agrees that, during such times as all of the Payments
set forth below are made as and when due and the Borrower or Purchaser comply
with all other obligations under this Agreement, Lender shall not pursue any
rights or remedies under the Note or Security Agreement and shall not take any
action in furtherance of any legal proceedings or actions taken against Borrower
or its assets nor commence any similar new actions. Lender shall execute
concurrently herewith the Settlement Confirmation attached hereto as Exhibit A,
which Borrower can use as evidence to its vendors, bankers and other commercial
relationships to provide evidence that the prior actions taken by Lender have
been suspended pending compliance with the terms of this Agreement.
2.Purchase of the Note. Borrower and Lender agree that all obligations of
Borrower to Lender arising under the Note and/or Security Agreement, or in any
way deriving therefrom or related thereto, shall be satisfied by the receipt by
Lender of the sum of $200,000.00 (the “Settlement Amount”). To facilitate the
payment of the Settlement Amount to Lender, the Purchaser hereby agrees to
purchase from the Lender, and the Lender hereby agrees to sell to the Purchaser
the Note including the rights and obligations provided by the Security Agreement
(the “Purchase Agreement”), in consideration for the payments by the Purchaser
to Lender as follows (the “Payments”):
a.
$50,000 concurrently with the execution of this Agreement;

b.
$50,000 on or before April 30, 2018;

c.
$100,000 on or before, October 31, 2018.

In the event that the Purchaser fails to make any of the Payments when due,
Lender shall provide notice to Borrower of such default, and Borrower shall have
15 days to make the Payment on behalf of the Purchaser. Should the default
remain uncured for 15 days after the giving of any notice, then Lender may avail
itself of the Default Remedies as set forth below or any remedy available to
Lender under the Note or the Security Agreement.
3.Representation of Lender. Lender hereby represents and warrants that it is the
sole and lawful owner of the Note, and has not assigned any interest of any kind
therein to any party, nor has it assigned any of its rights or interests under
the Security Agreement.
4.Application of Monies Received; Waiver of Accrued Interest. Effective upon
payment in full of the Payments, all interest due and payable under the terms of
the Loan accrued and unpaid through the date hereof shall be deemed waived in
full, and Borrower shall be relieved of any obligation therefor. In the event
that the Purchaser fails to make the Payments in full, and the Note is not
assigned to the Purchaser, all monies that were received by Lender from
Purchaser and from Borrower which are made to cure the default of Purchaser
shall be deemed to be repayments of the principal balance of the Note, and
Lender’s claims against Borrower with respect to the Note shall give credit to
Borrower for such payments of the principal balance of the Note.


2



--------------------------------------------------------------------------------




5.Documents to be held in Escrow. Pending performance by the Purchaser of its
obligations hereunder, counsel for Lender (“Escrow Agent”) shall hold in escrow
the following documents, which Borrower and Lender shall execute and deliver to
counsel for Lender simultaneously with the execution and delivery of this
agreement (the “Settlement Documents”):
a.
The original Note;

b.
The Security Agreement;

c.
An executed Assignment of the Note and of the Security Agreement by Lender to
the Purchaser. The Assignment shall be in the form annexed hereto as Exhibit B;

d.
An executed UCC-3 Financing Statement assigning the security interest;

e.
A confession of judgment by Borrower in the amount of $254,000 less any Payments
made pursuant to this Agreement. The confession, which shall be in the form
annexed hereto as Exhibit C, shall authorize Lender’s counsel to enter such
judgment as set forth below, and

f.
Executed Mutual Releases contemplated by Section 7 hereof in the form annexed
hereto as Exhibit D.

In the event of a default by Purchaser, Escrow Agent is authorized to release
the Settlement Documents that it is holding to Lender, it being acknowledged and
understood that, upon the release of the Settlement Documents, Lender may avail
itself of the Default Remedies herein or as contained in the Note or the
Security Agreement.
Upon payment in full by Purchaser of the Payments, Escrow Agent (i) shall return
to Borrower the confession of judgment, (ii) shall deliver to the Purchaser the
Assignment and UCC Financing Statement, the Note and the Security Agreement, and
(iii) shall date as of the then-current date and deliver to the parties the
Mutual Releases.


6.Default Remedies. In the event of a default by the Purchaser under this
Agreement, Lender, at its sole option and discretion, may, without limitation of
any additional remedies provided for in the Note or the Security Agreement,
avail itself of any or all of the following remedies (the “Default Remedies”):
a.
Instruct its counsel to release to Lender the confession of judgment and enter
and enforce judgment against Borrower pursuant to the confession of judgment;

b.
Commence legal proceedings against the Purchaser for the collection of the
Payments;

c.
Exercise all remedies available under the Security Agreement respecting the
inventory and assets of Borrower;



3



--------------------------------------------------------------------------------




d.
Seek and pursue any other remedies available to it at law or in equity.

The forgoing list of Default Remedies is not exhaustive and shall not be deemed
to limit or prevent Lender from availing itself of any other remedies that may
be available to enforce its rights under this agreement.
        
7.Mutual Release. Except for the rights and obligations of Borrower and Lender
under this Agreement and any claims that may arise from or relate thereto,
Borrower and Lender shall each execute releases (the “Mutual Releases”) in the
form attached hereto as Exhibit D agreeing to release and forever discharge each
other, their past and present parent corporations, subsidiaries, affiliates,
successors, predecessors, assigns and related companies, and each of their and
such entities’ past and present agents, representatives, officers, directors,
employees, shareholders, principals, attorneys, heirs, and executors and any of
such entities’ subsidiaries, affiliates, divisions, and each of their past and
present shareholders, control persons, officers, directors, agents, servants,
employees, affiliates, and attorneys, from any and all legal, equitable or other
claims, cross-claims, counterclaims, third-party claims, demands, setoffs,
defenses, contracts, accounts, suits, debts, agreements, actions, causes of
action, sums of money, reckoning, bonds, bills, specialties, covenants,
promises, variances, trespasses, damages, extents, executions, judgments,
findings, controversies and disputes, and any past, present or future duties,
responsibilities, or obligations, from the beginning of the world to the date
hereof, which are known or unknown, and arise out of, or which may, can, or
shall arise out of, or which have or ever had arisen out of, or which could have
arisen out of, the subject matter of the Note or Security Agreement.
Notwithstanding the foregoing, these releases shall not apply to the enforcement
of the terms of this Agreement. The Mutual Releases shall be held in escrow by
Lender’s counsel as set forth above.
8.Counterparts. A photocopy or telefax of this agreement shall be deemed as
effective as an original, and this Agreement may be executed in counterparts.
9.Jurisdiction, Venue and Governing Law. With respect to any action arising in
connection with this Agreement, the parties consent and submit to the personal
and subject matter jurisdiction and venue of the federal and state courts
situated in the County of Bexar, State of Texas. This agreement shall be
construed and interpreted in accordance with the laws of the State of Texas,
without regard to choice of law principles.
10.Interpretation. This agreement has been negotiated at arm's length and
between and among persons sophisticated and knowledgeable in the matters dealt
with in this Agreement. Accordingly, none of the parties shall be entitled to
have any provisions of the Agreement construed against the other party in
accordance with any rule of law, legal decision, or doctrine that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it.
11.Amendment, Assignment. No waiver, amendment or modification shall be
effective unless in writing and signed by the party against whom the waiver,
amendment or modification is sought to be enforced. This Agreement may not be
assigned by any party without the consent of the other party, and prohibited
assignments shall be null and void.


4



--------------------------------------------------------------------------------




12.Agreement Supersedes All Prior Agreements. This Agreement constitutes the
entire and complete understanding and agreement of the parties, and supersedes
prior understandings and agreements, if any, among the parties with respect to
the subject matter hereof.
13.Authority to Enter Into Agreement. The undersigned expressly represent and
warrant that they have read this Agreement, have the authority to sign this
Agreement on behalf of the party they purport to represent and have signed this
agreement with full knowledge of its content and meaning.
14.Severability. If any of the provisions of this Agreement shall be proven
unlawful or not enforceable, said provision or provisions shall be considered as
never written, but such occurrence shall not affect the validity of the
remaining terms and conditions of this Agreement.
15.Binding upon Successors. This agreement shall be binding upon and shall inure
to the benefit of the parties and their respective legal successors,
representatives, heirs, permitted assigns, administrators, acquiring companies,
and any person or entity claiming by, through or under any one or all of the
parties.
16.Complete Document. The parties acknowledge that no person or any other entity
has made any promise, representation, or warranty whatsoever, expressed, implied
or statutory, not contained herein, concerning the subject matter hereof, to
induce the execution of this Agreement, and the parties hereto acknowledge that
they have executed this agreement without reliance on any promise,
representation, or warranty not contained herein. The parties have read and
understand all terms and conditions of this Agreement. The parties expressly
acknowledge that there may be facts about which they do not know as of the date
of this Agreement that later come to light which would impact their view of
settlement, and agree and affirm, notwithstanding such possibility, their
knowing and informed intent to enter into and be bound by this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.






Dated: December 7, 2017
 
C2GO INC
By: /s/ Andrew DeMaio_____________
   Andrew DeMaio, President






Dated: December 7, 2017
 
FICENTIVE INC.
By: /s/ Louis Hoch__________________
   Louis Hoch, President





5



--------------------------------------------------------------------------------










Dated: December 7, 2017
 
MERCURY INVESTMENT PARTNERS LLC
By: /s/ Todd Light__________________
   Todd Light, President





6



--------------------------------------------------------------------------------




EXHIBIT A


NOTICE FROM FICENTIVE


settlementagreementc2_image1.jpg [settlementagreementc2_image1.jpg]


December __, 2017
To Whom It May Concern:


FiCentive Inc., as the holder of a Secured Promissory Note issued by C2GO Inc.
in principal amount of $200,000 payable to FiCentive Inc., hereby confirms that
FiCentive and C2GO Inc. have executed an agreement whereby FiCentive will
withdraw its pursuit of the repayment of such Note, and that FiCentive has
agreed to not pursue actions initiated by it to enforce its security interest
and other rights under such Note or to proceed with litigation against C2GO Inc.


Such agreements by FiCentive are in consideration for certain ongoing payments
by C2GO Inc., and the continuation of the foregoing agreement by FiCentive is
contingent upon the continued receipt by FiCentive of such payments.


By delivering this notice, FiCentive assumes no responsibility to advise of any
changes in its position due to any failure of the scheduled payments being made.


FiCentive Inc.






By______________________________
Louis Hoch, President




7



--------------------------------------------------------------------------------




EXHIBIT B




ASSIGNMENT OF THE NOTE AND OF THE SECURITY AGREEMENT


ASSIGNMENT




WHEREAS, FiCentive Inc. (hereinafter “FiCentive”), entered into an Agreement
dated December __, 2017 with C2GO Inc. and Mercury Investment Partners LLC (the
“Agreement”); and


WHEREAS, pursuant to the Agreement FiCentive agreed to sell to Mercury a certain
Secured Promissory Note with a stated face value of $200,000, made by C2GO, Inc.
in favor of FiCentive (the ”Note”), to a third party;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Assignment, and the mutual covenants and agreements contained
in the Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, FiCentive, as the lawful owner of
the Note referenced in the Agreement, does hereby assign and transfer in full
all right, title and interest in and to the Note to Mercury Investment Partners
LLC.


IN WITNESS WHEREOF, FiCentive has executed this Assignment to be effective as of
the day and year written below.






FICENTIVE INC.






By: ___________________________
Louis Hoch, President


Dated: ________________________




8



--------------------------------------------------------------------------------








EXHIBIT C


CONFESSION OF JUDGMENT BY BORROWER


CAUSE NO. 2015CI16234


FICENTIVE, INC.


PLAINTIFF,


vs.


C2GO, INC.,


DEFENDANT.


§
§
§
§
§
§
§
§
§


IN THE DISTRICT COURT






131ST  JUDICIAL DISTRICT






BEXAR COUNTY, TEXAS





______________________________________________________________________________


AGREED FINAL JUDGMENT




ON THIS DAY came before the Court Plaintiff, FiCentive, Inc. and Defendant.
C2Go, Inc.’s Motion for Entry of Agreed Final Judgment. Based on the pleadings
and the agreement of Plaintiff and Defendant, it is
ORDERED, ADJUDGED, and DECREED that all allegations in Plaintiff’s Original
Petition are admitted by Defendant; It is further
ORDERED, ADJUDGED, and DECREED that based on Defendant’s admission of the
allegations in Plaintiff’s Original Petition, Plaintiff is awarded a judgment
against Defendant in the amount of Two Hundred Thousand and No/100 Dollars
($200,000.00) on its breach of contract claim against Defendant; It is further


9



--------------------------------------------------------------------------------




ORDERED, ADJUDGED, and DECREED that Plaintiff is entitled to all writs necessary
to effectuate this Judgment; It is further
ORDERED, ADJUDGED, and DECREED THAT THIS JUDGMENT DISPOSES OF ALL ISSUES AND ALL
PARTIES. ALL RELIEF NOT GRANTED HEREIN IS DENIED. THIS IS IN ALL THINGS A FINAL
AND APPEALABLE JUDGMENT.


SIGNED and ENTERED this ____ day of December 2017.




______________________________
DISTRICT COURT JUDGE




APPROVED AND ENTRY REQUESTED:


PULMAN, CAPPUCCIO,
PULLEN, BENSON & JONES, LLP
2161 NW Military Highway, Suite 400
San Antonio, Texas 78213
www.pulmanlaw.com
(210) 222-9494 Telephone
(210) 892-1610 Facsimile


By: /s/ Eric A. Pullen        
Eric A. Pullen
Texas State Bar No. 24007881
    rreed@pulmanlaw.com
    
    




C2GO, INC.


By: ____________________________    
Name: _____________________
Its: ________________________
Date: ______________________






10



--------------------------------------------------------------------------------




EXHIBIT D


MUTUAL RELEASES




11

